                                         Case 4:13-cv-05472-DMR Document 381 Filed 02/12/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         ERICKSON PRODUCTIONS INC, et al.,
                                   7                                                      Case No. 13-cv-05472-DMR
                                                       Plaintiffs,
                                   8
                                                 v.                                       JUDGMENT
                                   9
                                         KRAIG RUDINGER KAST, et al.,
                                  10
                                                       Defendants.
                                  11

                                  12          Pursuant to Federal Rule of Civil Procedure 58, the court hereby enters judgment in favor
Northern District of California
 United States District Court




                                  13   of Plaintiffs Erickson Productions Inc. and Jim Erickson and against Kraig Kast in the amount of

                                  14   $450,000 in statutory damages for contributory copyright infringement under 17 U.S.C. §

                                  15   504(c)(2), in accordance with the court’s February 12, 2021 Order re: Willfulness and Damages

                                  16   Following Remand. [Docket No. 380.] The Clerk of Court shall close the file in this matter.
                                                                                                            ISTRIC
                                  17
                                                                                                       TES D      TC
                                                                                                     TA
                                  18          IT IS SO ORDERED.
                                                                                                                           O
                                                                                                 S




                                                                                                                            U
                                                                                               ED




                                                                                                                             RT
                                                                                                                    DERED
                                  19   Dated: February 12, 2021
                                                                                           UNIT




                                                                                                        O OR
                                  20                                                            IT IS S
                                                                                      ______________________________________       R NIA
                                                                                                   Donna M. Ryu
                                  21                                                            United States Magistrate Judge
                                                                                                                        . Ryu
                                                                                                            onna M
                                                                                            NO




                                                                                                     Judge D
                                                                                                                                   FO



                                  22
                                                                                             RT




                                                                                                                               LI




                                  23                                                                ER
                                                                                               H




                                                                                                                           A




                                                                                                         N                     C
                                                                                                                           F
                                  24                                                                         D IS T IC T O
                                                                                                                   R
                                  25

                                  26
                                  27

                                  28
